Exhibit 10.1

Form of Investment Agreement

 

 

 

INVESTMENT AGREEMENT

dated August 19, 2013

between

ALLY FINANCIAL INC.

and

[INVESTOR]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Purchase; Closing   

1.1

  Purchase      1   

1.2

  Closing      1   

1.3

  Interpretation      4    ARTICLE II    Representations   

2.1

  Materiality      4   

2.2

  Representations of the Company      5   

2.3

  Representations of the Investor      12    ARTICLE III    Covenants   

3.1

  Commercially Reasonable Efforts      15   

3.2

  Expenses      16   

3.3

  Publicity      16   

3.4

  Confidentiality      16   

3.5

  Certain Actions      17   

3.6

  Furnishing of Information      17    ARTICLE IV    Indemnification   

4.1

  Indemnification      17   

4.2

  Notice of Loss; Limitations      18    ARTICLE V    Termination   

5.1

  Termination      20   

5.2

  Effect of Termination      20   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI    Miscellaneous   

6.1

  Survival      20   

6.2

  Amendment; Waiver      20   

6.3

  Waiver of Conditions      21   

6.4

  Counterparts      21   

6.5

  Governing Law; Submission to Jurisdiction, Waiver of Jury Trial, Etc.      21
  

6.6

  Remedies      21   

6.7

  Notices      21   

6.8

  Entire Agreement, Etc.      23   

6.9

  Other Definitions      23   

6.10

  Captions      23   

6.11

  Severability      23   

6.12

  No Third Party Beneficiaries      24   

 

-ii-



--------------------------------------------------------------------------------

Index of Defined Terms

 

Term

   Location of
Definition

Additional Agreements

   2.2(b)(4)

Advisers Act

   2.3(c)(4)

Affiliate

   6.9(a)

Agreement

   Preamble

Bankruptcy Exceptions

   2.2(c)(1)

Board of Directors

   2.2(c)(1)

business day

   6.9(b)

Capitalization Date

   2.2(b)(1)

CCAR Plan

   1.2(c)(2)

Closing

   1.2(a)

Closing Date

   1.2(a)

Commission

   2.1(b)

Common Stock

   Recitals

Company

   Preamble

Company Financial Statements

   2.2(d)

Company Material Adverse Effect

   2.1(a)

Company Reports

   2.2(e)

control

   6.9(a)

De Minimis Claim

   4.2(b)

dollars

   1.3

Exchange Act

   2.1(b)

Federal Reserve

   1.2(c)(2)

GAAP

   2.1(a)

Governmental Entities

   1.2(c)(1)

Indemnified Party

   4.2(a)

Indemnifying Party

   4.2(a)

Investor

   Preamble

Investor Material Adverse Effect

   2.3(a)

Legacy Shareholders

   2.3(d)

Loss

   4.1(a)

material

   2.1(a)

Other Private Placements

   2.2(b)(4)

person

   6.9(c)

Previously Disclosed

   2.1(b)

Preferred Stock

   2.2(b)

Purchase

   1.1

Purchase Price

   1.1

Purchased Securities

   Recitals

Rule 144

   3.6

Securities Act

   2.2(d)

Series F-2 Preferred Stock

   2.2(b)

Significant Subsidiary

   2.2(a)(2)

 

-iii-



--------------------------------------------------------------------------------

Term

   Location of
Definition

Subsidiary

   2.2(a)(2)

Threshold Amount

   4.2(b)

Voting Debt

   2.2(b)

 

-iv-



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated August 19, 2013 (as amended, modified or
supplemented from time to time, this “Agreement”), between Ally Financial Inc.,
a Delaware corporation (the “Company”), and [Investor], a [•] (the “Investor”).

RECITALS:

A. The Investment. On the terms and conditions set forth herein, the Company
intends to issue and sell to the Investor, and the Investor intends to purchase
from the Company, [•] shares (the “Purchased Securities”) of common stock, $0.01
par value per share, of the Company (the “Common Stock”).

NOW, THEREFORE, in consideration of the premises, and of the representations,
covenants and agreements set forth herein, the parties hereto agree as follows:

ARTICLE I

PURCHASE; CLOSING

1.1 Purchase. On the terms and subject to the conditions set forth herein, the
Company will issue and sell to the Investor, and the Investor will purchase from
the Company, the Purchased Securities (the “Purchase”) at an aggregate price of
$[•] (the “Purchase Price”).

1.2 Closing. (a) Subject to the satisfaction or waiver of the conditions set
forth in this Agreement, the closing of the purchase of the Purchased Securities
by the Investor pursuant hereto (the “Closing”) shall occur at 9:30 a.m., New
York City time, on the third business day after the satisfaction or waiver (by
the party entitled to grant such waiver) of the conditions to the Closing set
forth in this Agreement (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to fulfillment or waiver of those
conditions), at the offices of Sullivan & Cromwell LLP located at 125 Broad
Street, New York, New York 10004 or such other time, date or location as agreed
by the parties. The date of the Closing is referred to as the “Closing Date.”

(b) At the Closing:

(1) the Company will deliver to the Investor the Purchased Securities against
payment of the Purchase Price (which delivery shall be evidenced by delivery of
a statement of holdings reflecting the issuance of the Purchased Securities to
the Investor in the Company’s Stock Register); and

(2) the Investor will deliver the Purchase Price to the Company by wire transfer
of immediately available United States funds to a bank account designated by the
Company no later than two business days prior to the Closing Date.



--------------------------------------------------------------------------------

(3) The Investor will deliver to the Company (i) a duly executed IRS Form W-9
(or other applicable form or statement specified by the U.S. Department of the
Treasury regulations in lieu thereof) and (ii) a certificate dated as of the
Closing Date signed on behalf of the Investor by a senior officer or other
authorized person certifying compliance with Sections 1.2(d)(1) and (2).

(4) The Company will deliver to the Investor a certificate dated as of the
Closing Date signed on behalf of the Company by a senior officer certifying
compliance with Sections 1.2(e)(1) and (2).

(c) The respective obligations of each of the Investor and the Company to
consummate the Closing are subject to the fulfillment or written waiver by the
Investor and the Company prior to the Closing of the following conditions:

(1) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the Closing, and no lawsuit shall
have been commenced by any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization (collectively,
“Governmental Entities”) that could result in such a judgment, injunction, order
or decree;

(2) receipt by the Company of the non-objection of the Board of Governors of the
Federal Reserve System (the “Federal Reserve”) to the Company’s re-submitted
capital plan under the Comprehensive Capital Analysis and Review 2013, which
plan contemplates the private placement of Common Stock under this Agreement and
the Additional Agreements and the repurchase of all outstanding Series F-2
Preferred Stock by the Company (the “CCAR Plan”); and

(3) the repurchase by the Company of all outstanding shares of Series F-2
Preferred Stock, and the elimination, release or relinquishment of any right of
the holders of Series F-2 Preferred Stock to receive additional shares of Common
Stock from the Company pursuant to Section 6(a)(i)(B) of Schedule A to the
certificate of designations of the Series F-2 Preferred Stock set forth as
Exhibit H to the Company’s Amended and Restated Certificate of Incorporation, as
amended, in each case contemporaneously with the Closing and for aggregate
consideration not to exceed $5.925 billion plus accrued and unpaid dividends
through the date of repurchase of the Series F-2 Preferred Stock.

 

-2-



--------------------------------------------------------------------------------

(d) The obligation of the Company to consummate the Closing is also subject to
the fulfillment or written waiver by the Company prior to the Closing of each of
the following conditions:

(1) the representations of the Investor set forth in this Agreement shall be
true and correct in all material respects as though made on and as of the
Closing Date (except that representations that by their terms speak as of an
earlier date shall be true and correct as of such date);

(2) the Investor has performed in all material respects all obligations required
to be performed by it at or prior to the Closing under this Agreement;

(3) the Company shall have received a certificate dated as of the Closing Date
signed on behalf of the Investor by a senior officer or other authorized person
certifying compliance with Sections 1.2(d)(1) and (2); and

(4) the Investor shall have delivered to the Company a duly executed IRS Form
W-9 (or other applicable form or statement specified by the U.S. Department of
the Treasury regulations in lieu thereof).

(e) The obligation of the Investor to consummate the Closing is also subject to
the fulfillment or waiver by the Investor prior to the Closing of each of the
following conditions:

(1) the representations of the Company set forth in this Agreement shall be true
and correct in all material respects as though made on and as of the Closing
Date (except that representations that by their terms speak as of an earlier
date shall be true and correct as of such date); provided that such
representations shall be deemed to be true and correct in all material respects
if any fact, circumstance, event, change, effect, occurrence or state of facts
that gives rise to the failure or failures of such representations to be so true
and correct (without giving effect to any qualifiers or exceptions relating to
materiality or Company Material Adverse Effect) does not have and is not
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect;

(2) the Company shall have performed in all material respects all obligations
required to be performed by it at or prior to Closing under this Agreement; and

(3) the Investor shall have received a certificate dated as of the Closing Date
signed on behalf of the Company by a senior officer certifying compliance with
Sections 1.2(e)(1) and (2).

 

-3-



--------------------------------------------------------------------------------

1.3 Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections,” “Annexes,” “Exhibits” or “Schedules,” such reference
shall be to a Recital, Article or Section of, or Annex, Exhibit or Schedule to,
this Agreement unless otherwise indicated. The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa. The table of
contents and headings contained in this Agreement are for reference purposes
only and are not part of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel. All references to “$” or
“dollars” mean the lawful currency of the United States of America. Except as
expressly stated in this Agreement, all references to any statute, rule or
regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.

ARTICLE II

REPRESENTATIONS

2.1 Materiality. (a) As used in this Agreement, any reference to any fact,
circumstance, event, change, development or effect being “material” with respect
to the Company means such fact, circumstance, event, change, development or
effect is material in relation to the business, operations, assets, results of
operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole. As used in this Agreement, the term “Company
Material Adverse Effect” means any fact, circumstance, event, change,
development or effect that, individually or in the aggregate, (1) is material
and adverse to the business, operations, assets, results of operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (2) would materially impair the ability of the Company to perform
its obligations under this Agreement or to consummate the transactions
contemplated hereby; provided, however, in the case of clause (1) only, that in
determining whether a Company Material Adverse Effect has occurred, there shall
be excluded any effect to the extent resulting from the following: (A) changes
in generally accepted accounting principles (“GAAP”) or regulatory accounting
principles generally applicable to financial services organizations, (B) changes
in laws, rules, regulations, directives or guidance of general applicability or
interpretations thereof by Governmental Entities, (C) actions or omissions of
the Company expressly required or contemplated by the terms of this Agreement or
taken with the prior written consent of the Investor, (D) changes in general
economic, monetary, financial or market conditions, including changes in
prevailing interest rates or equity or credit markets, (E) changes in the market
price or trading volumes of the Common Stock or the Company’s other securities
(but not the underlying causes of such

 

-4-



--------------------------------------------------------------------------------

changes), (F) the failure of the Company to meet any internal or public
projections, forecasts, estimates or guidance (including guidance as to
“earnings drivers”) for any period (but not the underlying causes of such
failure), (G) changes in global or national political conditions, including the
outbreak or escalation of war or acts of terrorism, and (H) the public
disclosure of this Agreement or the transactions contemplated hereby; except,
with respect to clauses (A), (B), (D) and (G), to the extent that the effects of
any such changes have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to other financial services
organizations generally.

(b) “Previously Disclosed” with regard to the Company means information publicly
disclosed by the Company in its Annual Report on Form 10-K for the fiscal year
ended December 31, 2012, as filed by it with the Securities and Exchange
Commission (the “Commission”), or its other reports and forms filed with the
Commission under Sections 12, 13, 14 or 15(d) of the Securities Exchange Act of
1934 (the “Exchange Act”) after December 31, 2012 but prior to the date of this
Agreement (excluding any disclosure of risks included in any “risk factors”,
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).

(c) Each party acknowledges that it is not relying upon any statement or
representation not set forth in this Agreement, and that no such statement or
representation is made by or on behalf of any party. The Investor acknowledges
and agrees that, except in the case of fraud, the Company and its Affiliates
will not have or be subject to any liability or indemnification obligation to
the Investor or any of its Affiliates or any other person resulting from the
making available or failing to make available to the Investor or any of its
Affiliates, or the use by the Investor or any of its Affiliates of, any
information, including any information, documents, projections, forecasts or
other material made available to the Investor or any of its Affiliates in any
“data rooms” or management presentation in expectation of the transactions
contemplated by this Agreement, except to the extent any such information is
expressly included in a representation by the Company contained in this
Agreement (including any certificates or other instruments delivered in
connection herewith).

2.2 Representations of the Company. Except as Previously Disclosed, the Company
represents to the Investor, as of the date of this Agreement (or such other date
specified herein), that:

(a) Organization, Authority and Significant Subsidiaries. (1) The Company is a
corporation duly organized and validly existing under the laws of the State of
Delaware, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would have a Company Material Adverse Effect, and has the corporate power and
authority to own its properties and assets and to carry on its business as it is
now being conducted in all material respects. The Company is a bank holding
company registered under the Bank Holding Company Act of 1956.

 

-5-



--------------------------------------------------------------------------------

(2) Each of its Significant Subsidiaries is duly organized and validly existing
under the laws of its jurisdiction of organization, is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have a Company Material
Adverse Effect, and has the requisite corporate power and authority and
governmental authorizations to own its properties and assets and to carry on its
business as it is being conducted in all material respects. Ally Bank is duly
organized and validly existing as a Utah state-chartered bank and its deposit
accounts are insured up to applicable limits by the Federal Deposit Insurance
Corporation, and all premiums and assessments required to be paid in connection
therewith have been paid. As used herein, “Subsidiary” means, with respect to
any person, any corporation, partnership, joint venture, limited liability
company or other entity (x) of which such person or a subsidiary of such person
is a general partner or (y) of which a majority of the voting securities or
other voting interests, or a majority of the securities or other interests of
which having by their terms ordinary voting power to elect a majority of the
board of directors or persons performing similar functions with respect to such
entity, is directly or indirectly owned by such person and/or one or more
subsidiaries thereof; and “Significant Subsidiary” means, with respect to any
person, any other person that would constitute a “significant subsidiary” of
such person within the meaning of Rule 1-02 of Regulation S-X of the Commission.

(b) Capitalization. (1) The authorized capital stock of the Company consists of
(i) 2,188,051 shares of Common Stock and (ii) 394,792,092 shares of preferred
stock, $0.01 par value per share (the “Preferred Stock”), of which 160,870,560
shares are designated Fixed Rate/Floating Rate Perpetual Preferred Stock, Series
A; 8,330 shares are designated Preferred Stock, Series C; 2,576,601 shares are
designated Fixed Rate Preferred Stock, Series E; 228,750,000 shares are
designated Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series
F-2 (“Series F-2 Preferred Stock”), and 2,576,601 shares are designated Fixed
Rate Cumulative Perpetual Preferred Stock, Series G. On August 12, 2013 the
Board of Directors and shareholders of the Company approved a reduction in the
number of authorized shares of Common Stock from 2,188,051 to 1,497,779
effective immediately following, and contingent upon the completion of, the
repurchase of the Series F-2 Preferred Stock. As of the close of business on
August 12, 2013 (the “Capitalization Date”), there were 1,330,970 shares of
Common Stock outstanding and 162,197,161 shares of Preferred Stock outstanding,
consisting of 40,870,560 shares of Fixed Rate/Floating Rate Perpetual Preferred
Stock, Series A; no shares of Preferred Stock, Series C; no shares of Fixed Rate
Preferred Stock, Series E; 118,750,000 shares of Series F-2 Preferred Stock, and
2,576,601 shares of Fixed Rate Cumulative Perpetual

 

-6-



--------------------------------------------------------------------------------

Preferred Stock, Series G. As of the close of business on the Capitalization
Date, no shares of Common Stock or Preferred Stock were reserved or to be made
available for issuance, other than 690,272 shares of Common Stock reserved for
issuance in connection with any conversion of the Series F-2 Preferred Stock.
All of the issued and outstanding shares of Common Stock and Preferred Stock
have been duly authorized and validly issued, are fully paid, nonassessable and
free of preemptive rights and were not issued in violation of any preemptive or
similar rights. No bonds, debentures, notes or other indebtedness having the
right to vote on any matters on which the stockholders of the Company may vote
(“Voting Debt”) are issued and outstanding. As of the date of this Agreement,
the Company does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of, or securities or rights convertible into or
exchangeable for, any shares of Common Stock or Preferred Stock or any other
equity securities of the Company or Voting Debt or any securities representing
the right to purchase or otherwise receive any shares of capital stock of the
Company (including any rights plan or agreement), other than (x) shares of
Common Stock issuable upon conversion of the Series F-2 Preferred Stock, and
(y) 166,667 shares of Common Stock, constituting, in the aggregate, the
Purchased Securities and shares of Common Stock issuable to other investors
pursuant to the Additional Agreements.

(2) The shares of Common Stock to be issued pursuant to this Agreement have been
duly authorized by all necessary corporate action. When issued and sold against
receipt of the consideration therefor as provided in this Agreement, such shares
of Common Stock will be validly issued, fully paid and nonassessable and will
not have been issued in violation of any preemptive rights.

(3) The Company owns, directly or indirectly, all of the issued and outstanding
shares of capital stock of or all other equity interests in each of its
Significant Subsidiaries, free and clear of any liens, charges, encumbrances,
adverse rights or claims and security interests whatsoever, and all of such
shares or equity interests are duly authorized and validly issued and are fully
paid, nonassessable, free of preemptive rights and were not issued in violation
of any preemptive or similar rights. None of the Company’s Significant
Subsidiaries has or is bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any shares of capital stock, any other equity security
or any Voting Debt of such Significant Subsidiary or any securities representing
the right to purchase or otherwise receive any shares of capital stock, any
other equity security or Voting Debt of such Significant Subsidiary.

 

-7-



--------------------------------------------------------------------------------

(4) The Company intends to effect one or more additional private placements of
Common Stock to other accredited investors with the closing of such transactions
to occur contemporaneously with the closing of the Purchase (the “Other Private
Placements”). The Purchase and the Other Private Placements are currently
anticipated to generate approximately $1,000,000,000 of gross proceeds to the
Company. In connection with the Other Private Placements the Company will enter
into investment agreements, substantially similar to this Agreement, with the
same purchase price per share and changes relating to (1) whether the investor
signed a non-disclosure agreement and (2) the structure, regulatory status,
identifying details, number of shares purchased and other specific
characteristics of the investors (the “Additional Agreements”).

(c) Authorization, Enforceability. (1) The Company has the requisite corporate
power and authority to execute and deliver this Agreement and the Additional
Agreements and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and the Additional
Agreements by the Company and the consummation of the transactions contemplated
hereby and thereby have been duly and authorized by the board of directors of
the Company (the “Board of Directors”). This Agreement has been duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Investor, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles (the
“Bankruptcy Exceptions”)). No other corporate proceedings are necessary for the
due and valid execution and delivery by the Company of this Agreement and the
Additional Agreements, the performance by it of its obligations hereunder and
thereunder or the consummation by it of the issuance and sale of the Purchased
Securities hereunder or pursuant to the Additional Agreements.

(2) Neither the execution, delivery and performance by the Company of this
Agreement or the Additional Agreements nor the consummation of the issuance and
sale of the Purchased Securities hereunder or issuance of Common Stock under the
Additional Agreements will (A) violate, conflict with, or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by or give rise to a
right of redemption or similar right, or result in a right of termination or
acceleration of, or result in the creation of any lien, security interest,
charge or encumbrance upon any of the material properties or assets of the
Company under any of the terms, conditions or provisions of (i) except for the
effect of the issuance of the Purchased Securities on any anti-dilution, “share
adjustment” or similar provisions of any certificate of designations relating to
Preferred Stock, its Amended and Restated Certificate of Incorporation, as
amended or Bylaws or (ii) any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the Company
is a party or by which it

 

-8-



--------------------------------------------------------------------------------

may be bound, or to which the Company or any of the properties or assets of the
Company may be subject, or (B) subject to compliance with the statutes and
regulations referred to in Section 2.2(c)(3), violate any law, statute,
ordinance, rule, regulation, permit, concession, grant, franchise or any
judgment, ruling, order, writ, injunction or decree applicable to the Company or
any of its properties or assets except in the case of clauses (A)(ii) and
(B) for such violations, conflicts and breaches as would not be reasonably
likely to have a Company Material Adverse Effect.

(3) Other than the securities or blue sky laws of the various states, no
material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting periods, is
necessary for the consummation by the Company of the issuance and sale of the
Purchased Securities or shares of Common Stock to be issued under the Additional
Agreements, except for receipt by the Company of the non-objection of the
Federal Reserve to the CCAR Plan.

(d) Company Financial Statements. Each of the consolidated balance sheets of the
Company and its Subsidiaries and the related consolidated statements of income,
shareholders’ equity and cash flows, together with the notes thereto
(collectively, the “Company Financial Statements”) included in any Company
Report filed with the Commission prior to the date of this Agreement, (1) have
been prepared from, and are in accordance with, the books and records of the
Company and its Subsidiaries in all material respects, (2) complied as to form,
as of their respective date of filing with the Commission, in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (3) have been prepared
in accordance with U.S. GAAP applied on a consistent basis during the period
involved in all material respects and (4) present fairly in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the dates set forth therein and the consolidated results of operations,
changes in shareholders’ equity and cash flows of the Company and its
Subsidiaries for the periods stated therein, subject, in the case of any
unaudited financial statements, to normal recurring year-end audit adjustments.
Deloitte & Touche LLP, which expressed its opinion with respect to the financial
statements of the Company and its Subsidiaries as of December 31 of the fiscal
years ended 2012 and 2011 and for each of the years in the three-year periods
ending December 31 2012, 2011 and 2010, are independent public or certified
accountants within the meaning of Regulation S-X under the Securities Act of
1933, as amended (the “Securities Act”) and the Exchange Act and the rules of
The Public Company Accounting Oversight Board.

 

-9-



--------------------------------------------------------------------------------

(e) Reports. (1) Since December 31, 2012, the Company has timely filed all
material reports, registrations, documents, filings, statements and submissions,
together with any required amendments thereto, that it was required to file with
the Commission, the Federal Reserve or the FDIC (the foregoing filed since
December 31, 2012, collectively, the “Company Reports”) and has paid all
material fees and assessments due and payable in connection therewith. As of
their respective dates, the Company Reports complied in all material respects
with all statutes and applicable rules and regulations of the applicable
Governmental Entities. In the case of each such Company Report filed with (but
not furnished to) the Commission, such Company Report did not, as of its date,
or if amended prior to the date of this Agreement, as of the date of such
amendment, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made in it, in light of the circumstances under which they were made,
not misleading and complied as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act.

(2) The records, systems, controls, data and information of the Company and its
Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or its Subsidiaries or their accountants (including all means of
access thereto and therefrom), except for any non-exclusive ownership and
non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(e)(2). The Company (A) has implemented and maintains disclosure
controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) to
ensure that material information relating to the Company, including its
consolidated Subsidiaries, is made known to the chief executive officer and the
chief financial officer of the Company by others within those entities, and
(B) has disclosed, based on its most recent evaluation prior to the date hereof,
to the Company’s outside auditors and the audit committee of the Board of
Directors (x) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in Rule
13a-15(f) of the Exchange Act) that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.

(f) Absence of Certain Changes. Since January 1, 2013 until the date hereof, no
event or events have occurred that has had or would be reasonably likely to have
a Company Material Adverse Effect.

(g) No Undisclosed Liabilities. The Company does not have any liabilities or
obligations of any nature (absolute, accrued, contingent or otherwise) which are
not properly reflected or reserved against in the Company Financial Statements
to the extent required to be so reflected or reserved against in

 

-10-



--------------------------------------------------------------------------------

accordance with GAAP, except for (1) liabilities that have arisen since June 30,
2013 in the ordinary and usual course of business and consistent with past
practice and (2) liabilities that have not had and would not be reasonably
likely to have a Company Material Adverse Effect.

(h) Proceedings. There is no claim, action, litigation, investigation or similar
proceeding pending or, to the Company’s knowledge, threatened against the
Company or any of its Subsidiaries or of which any property of the Company or
any of its Subsidiaries is the subject which, based on the information available
to the Company as of the date hereof, the Company’s management believes is
reasonably likely to have a Company Material Adverse Effect.

(i) Compliance with Laws. The Company and each of its Significant Subsidiaries
is in compliance with, and none of them is, to the knowledge of the Company,
under investigation with respect to (other than in connection with routine
examinations or investigations) or, to the knowledge of the Company, has been
threatened to be charged with or given notice of any violation of, any
applicable domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, other than such
noncompliance, defaults or violations that would not reasonably be likely to
have a Company Material Adverse Effect.

(j) Brokers and Finders. Except for and with respect to Citigroup Global Markets
Inc., Evercore Group L.L.C. and Goldman, Sachs & Co., neither the Company nor
any of its Subsidiaries nor any of their respective officers or directors has
employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees, and no broker or
finder has acted directly or indirectly for the Company or any of its
Subsidiaries, in connection with this Agreement or the transactions contemplated
hereby.

(k) Offering of Securities. Neither the Company nor any person acting on its
behalf has taken any action (including, any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the securities to be issued pursuant to this
Agreement or any of the Additional Agreements under the Securities Act) which
would subject the offering, issuance, or sale of any of the securities to be
issued under this Agreement or any of the Additional Agreements to the
registration requirements of the Securities Act.

 

-11-



--------------------------------------------------------------------------------

2.3 Representations of the Investor. The Investor hereby represents to the
Company, as of the date of this Agreement, that:

(a) Organization and Authority. The Investor has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, and has the requisite power and authority to own its properties
and conduct its business as it is now being conducted in all material respects.
“Investor Material Adverse Effect” means any fact, circumstance, event, change
or effect that, individually or in the aggregate with all other facts,
circumstances, events, changes or effects, has or is reasonably likely to have a
material adverse effect on the ability of the Investor to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby on a timely basis.

(b) Authorization, Enforceability. (1) The Investor has the requisite corporate
or other power and authority to execute and deliver this Agreement and to carry
out its obligations hereunder. The execution, delivery and performance of this
Agreement by the Investor and the consummation of the transactions contemplated
hereby have been duly authorized by the Investor’s board of directors, general
partner, manager or managing members (if required), as the case may be, and no
further approval or authorization by any of its shareholders, partners or other
equity owners, as the case may be, is required. This Agreement has been duly and
validly executed and delivered by such Investor and assuming due authorization,
execution and delivery by the Company, is a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms (subject
to the Bankruptcy Exceptions). No other corporate proceedings are necessary for
the due and valid execution and delivery by the Investor of this Agreement, the
performance by it of its obligations hereunder or the consummation by it of the
purchase of the Purchased Securities hereunder.

(2) Neither the execution, delivery and performance by the Investor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by such Investor with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Investor under any of the terms,
conditions or provisions of (i) its certificate of incorporation or bylaws, its
certificate of limited partnership or partnership agreement or its similar
governing documents or (ii) any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the
Investor is a party or by which it may be bound, or to which the Investor or any
of the material properties or assets of such Investor may be subject, or
(B) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any law, statute, ordinance, rule or regulation, permit,
concession, grant, franchise or any judgment, ruling, order, writ, injunction or
decree applicable to such Investor or any of its properties or assets except in
the case of clauses (A)(ii) and (B) for such violations, conflicts and breaches
as would not reasonably be likely to have an Investor Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

(3) Other than pursuant to the securities or blue sky laws of the various
states, no material notice to, registration, declaration or filing with,
exemption or review by, or authorization, order, consent or approval of, any
Governmental Entity, or expiration or termination of any statutory waiting
period, is necessary for the consummation by the Investor for the issuance and
sale of the Purchased Securities.

(c) Purchase for Investment; Investor Status. (1) The Investor acknowledges that
the Purchased Securities have not been registered under the Securities Act or
under any state securities laws. The Investor (i) is acquiring the Purchased
Securities for its own account, or as trustee of a pension trust fund or as an
advisor on behalf of advisory clients, solely for investment, and not with any
view toward the resale or distribution thereof, or with any present intention of
selling or distributing any of the Purchased Securities in violation of the
Securities Act, (ii) will not sell or otherwise dispose of any of the Purchased
Securities, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws,
(iii) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Purchased Securities and of making an informed
investment decision, (iv) has conducted a review of the business and affairs of
the Company that it considers sufficient and reasonable for purposes of its
making its investment in the Purchased Securities and has had reasonable and
sufficient access to documents, other information and materials as it considers
appropriate to make its evaluations of an investment in the Purchased
Securities, and (v) is an “accredited investor” (within the meaning of Rule 501
of Regulation D promulgated under the Securities Act). The Investor acknowledges
that there is currently no trading market for the Purchased Securities, and no
such market may develop. This Agreement is an agreement solely between the
Investor and the Company, and except as is provided in this Agreement, this
Agreement is independent of any other investment or similar agreement between
the Company, on the one hand, and any other purchaser of capital stock of the
Company, on the other hand.

(2) The Investor acknowledges that other investors purchasing Common Stock from
the Company contemporaneously with the Purchase may have been provided with
information on a confidential basis which has not been provided to the Investor.

(3) Either (i) the Investor has not been organized or reorganized for the
specific purpose, even among other purposes, of acquiring the Purchased
Securities or (ii) all of the Investor’s partners, shareholders, members or
other equity owners are “accredited investors” (within the meaning of Rule 501
of Regulation D promulgated under the Securities Act).

 

-13-



--------------------------------------------------------------------------------

(4) If the Investor is investing on behalf of accounts over which it has
discretionary authority, it (i) is a registered investment adviser under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”), (ii) is the
investment adviser to each account, which is a pre-existing client of the
Investor, which accounts are listed on Exhibit A, (iii) is each such account’s
duly authorized attorney-in-fact with the power to direct, in the sole
discretion of the Subscriber, the investment of such account’s funds deposited
with it, (iv) has made the sole investment decision with respect to this
Agreement, (v) has reasonable grounds to believe and after making reasonable
inquiry does believe, that each account is an “accredited investor” (within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act),
(vi) has maintained a record of all information obtained by it indicating that
each account is an “accredited investor” (within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act) and (vii) has the authority
to make the representations provided by this Agreement on behalf of the
accounts. The information concerning the Investor and the accounts on behalf of
which the Investor is acquiring the Purchased Securities set forth in Exhibit A
is accurate and complete.

(5) The Investor’s domicile and principal place of business and that of its
investment adviser, if any, are as set forth on the signature page to this
Agreement and such jurisdictions are the only jurisdictions in which an offer to
sell, or the solicitation of an offer to buy, the Purchased Securities was made
to the Investor.

(6) The Purchase Price does not exceed ten percent (10%) of the Investor’s net
worth (or, in the case of an investment fund, a special purpose vehicle owned by
one or more investment funds or an affiliate of one or more investment funds,
assets under management of such investment fund(s) or its or their affiliates)
as of the date of this Agreement.

(7) Either (i) the Investor (and any account on behalf of whom the Investor is
acquiring the Purchased Securities) will not constitute a benefit plan investor
within the meaning of Section 3(42) of the Employee Retirement Income Security
Act (“ERISA”) or any similar laws and none of the assets used for the investment
will otherwise constitute the assets of any employee benefit plan within the
meaning of Section 3(3) of ERISA that is subject to Title I of ERISA or
Section 4975 of the Internal Revenue Code of 1986 or any similar laws or
(ii) the acquisition of the Purchased Securities will not result in non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Internal
Revenue Code of 1986 or any similar laws.

 

-14-



--------------------------------------------------------------------------------

(d) Existing Holders. The Investor acknowledges that holders of the shares of
Common Stock issued and outstanding as of immediately prior to the Closing Date
(“Legacy Shareholders”) have certain rights and enjoy certain protections under
the Company’s Amended and Restated Certificate of Incorporation, as amended and
Bylaws and pursuant to registration rights and other written agreements between
certain Legacy Shareholders and the Company.

(e) Ownership. As of the date of this Agreement, the Investor and its Affiliates
(other than any portfolio company with respect to which the Investor does not
exercise control over investment decisions) are the owners of record or the
beneficial owners of [•] shares of Common Stock or securities convertible into
or exchangeable for Common Stock. Other than this Agreement, the Investor has no
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of any securities of the Company with any other person,
including with respect to the transactions contemplated by this Agreement.

(f) Financial Capability. The Investor currently has or at Closing will have
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

(g) Brokers and Finders. Neither the Investor nor its Affiliates or any of their
respective officers or directors have employed any broker or finder or incurred
any liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Investor, in connection with this Agreement or the transactions contemplated
hereby.

ARTICLE III

COVENANTS

3.1 Commercially Reasonable Efforts. (a) Subject to the terms and conditions of
this Agreement, each of the parties hereto agrees to use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the
transactions contemplated hereby as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall cooperate
fully with the other parties hereto to that end, including in relation to the
satisfaction of the conditions to Closing set forth in Section 1.2 and
cooperating in seeking to obtain any consent, approval or waiver required from,
and submitting any required notices or other documentation to, Governmental
Entities; provided¸ however, that any such information will be provided subject
to such confidentiality requests as the party providing such information may
reasonably seek. In

 

-15-



--------------------------------------------------------------------------------

the event the Investor is required by the Federal Reserve to make any
“passivity” or similar non-control or anti-association commitments in connection
with the purchase of Purchased Securities hereunder, the Investor agrees to make
any such commitments on a timely basis; provided, however, that such commitments
shall not include any restrictions (other than customary restrictions typically
contained in the Federal Reserve’s form of passivity and anti-association
commitments for similar transactions) that are materially and unreasonably
burdensome to the Investor or the Company; provided, further, that if the
Investor is required to provide confidential and proprietary information of
itself or its Affiliates to the Federal Reserve, such information may be so
provided directly to the Federal Reserve with the Investor giving prompt notice
of any such request and disclosure.

(b) The Company shall submit the CCAR Plan to the Federal Reserve prior to
September 30, 2013.

(c) Until the Closing, the Investor, on the one hand, and the Company, on the
other hand, agrees, upon the other party’s reasonable request, to furnish the
other party with all information concerning itself, its controlled Affiliates,
directors, officers, partners and shareholders and such other matters as may be
reasonably necessary in connection with any statement, filing, notice or
application made by or on behalf of such other party or any of its Subsidiaries
to any applicable Governmental Entity in connection with the Closing and the
other transactions contemplated by this Agreement provided¸ however, that any
such information will be provided subject to such confidentiality requests as
the party providing such information may reasonably seek.

(d) The Investor shall deliver to the Company a duly executed IRS Form W-9 (or
other applicable form or statement specified by the U.S. Department of the
Treasury regulations in lieu thereof).

3.2 Expenses. Each of the parties hereto will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated hereby, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.

3.3 Publicity. Until the earlier of the Closing and 5:00 p.m., New York City
time, on November 15, 2013, the Investor shall not issue any public release or
announcement concerning the transactions contemplated hereby without the prior
consent of the Company, except as such release or announcement may be required
by law or the rules or regulations of any United States or foreign securities
exchange, in which case the Investor shall, to the extent reasonably
practicable, allow the Company reasonable time to comment on such release or
announcement in advance of such issuance.

3.4 Confidentiality . The Company shall, by 5:00 p.m., New York City time, on
November 15, 2013, issue a press release disclosing the material terms of the
transactions contemplated hereby and by the Additional Agreements, and issue a
Current Report on Form 8-K including a form of investment agreement as an
exhibit thereto.

 

-16-



--------------------------------------------------------------------------------

From and after the issuance of such press release and Current Report on Form
8-K, the Company shall have publicly disclosed all material, non-public
information delivered to the Investor by the Company, if any, or any of its
officers or directors in connection with the transactions contemplated hereby.
Until such disclosure is made, the confidentiality commitment made by the
Investor to the Company or one or more of the Company’s financial advisors by
email shall continue in full force in accordance with its terms.

3.5 Certain Actions. Except with the prior written consent of the Investor,
during the period from the date of this Agreement to the Closing Date, the
Company shall not (A) make any distribution to holders of Common Stock of stock,
rights, warrants, options to purchase any shares of stock or other property,
(B) establish a record date for, declare, set aside for payment or pay any
dividend on, or make any other distribution in respect of, any shares of Common
Stock, or (C) split, combine, subdivide or reclassify any shares of its Common
Stock, except, in each case, no consent shall be required if, in respect of the
Purchased Shares, the Investor is treated in the same manner as if the Investor
held Common Stock.

3.6 Furnishing of Information. In order to enable the Investor to sell the
Purchased Securities under Rule 144 of the Securities Act (“Rule 144”), from the
date hereof until one year from the Closing, the Company shall timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) and make available on its corporate website all required reports of the
Company specified in Rule 144(c)(1) necessary for “adequate current public
information” to be deemed available under Rule 144. During such period, if the
Company is not required to file such reports, it will prepare and furnish to the
Investor and make publicly available the information described in Rule
144(c)(2).

ARTICLE IV

INDEMNIFICATION

4.1 Indemnification.

(a) Indemnification by the Company. From and after the Closing, the Investor and
its Affiliates, officers, directors, employees, agents, successors and assigns
shall be indemnified and held harmless by the Company for and against any and
all liabilities, losses, damages, claims, actions, costs and expenses, interest,
awards, judgments and penalties (including attorneys’ and consultants’ fees and
expenses) actually suffered or incurred by them (including any action brought or
otherwise initiated by any of them) (hereinafter a “Loss”), arising out of or
resulting from the breach of (i) any representation of the Company contained in
this Agreement or any certificate delivered pursuant hereto or (ii) any covenant
of the Company contained in this Agreement.

 

-17-



--------------------------------------------------------------------------------

(b) Indemnification by Investor. From and after the Closing, the Company and its
Affiliates, officers, directors, employees, agents, successors and assigns shall
be indemnified and held harmless by the Investor for and against any and all
Losses, arising out of or resulting from the breach of (i) any representation of
the Investor contained in this Agreement or any certificate delivered pursuant
hereto or (ii) any covenant of the Investor contained in this Agreement.

4.2 Notice of Loss; Limitations. (a) A party entitled to indemnification
hereunder (each, an “Indemnified Party”) shall give written notice to the party
indemnifying it (the “Indemnifying Party”) of any claim with respect to which it
seeks indemnification promptly after the discovery by such Indemnified Party of
any matters giving rise to a claim for indemnification; provided that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under Section 4.1 unless and
to the extent that the Indemnifying Party shall have been actually prejudiced by
the failure of such Indemnified Party to so notify such party. Such notice shall
describe in reasonable detail such claim. Notwithstanding anything to the
contrary herein, any such notice must be delivered prior to the expiration of
the survival period for the relevant representation or covenant. In case any
such action, suit, claim or proceeding is brought against an Indemnified Party,
the Indemnified Party shall be entitled to hire, at its own expense, separate
counsel and participate in the defense thereof; provided, however, that the
Indemnifying Party shall be entitled to, upon written notice to the Indemnified
Party, assume and conduct the defense thereof, unless the counsel to the
Indemnified Party advises such Indemnifying Party in writing that such claim
involves a conflict of interest (other than one of a monetary nature) that would
reasonably be expected to make it inappropriate for the same counsel to
represent both the Indemnifying Party and the Indemnified Party, in which case
the Indemnified Party shall be entitled to retain its own counsel at the cost
and expense of the Indemnifying Party (except that the Indemnifying Party shall
only be liable for the legal fees and expenses of one law firm for all
Indemnified Parties, taken together with respect to any single action or group
of related actions); provided, further, that if the Indemnifying Party shall not
have, within a reasonable period of time in light of the circumstances, employed
counsel to defend such claim, then the Indemnified Party shall be entitled to
retain its own counsel at the cost and expense of the Indemnifying Party (except
that the Indemnifying Party shall only be liable for the legal fees and expenses
of one law firm for all Indemnified Parties, taken together with respect to any
single action or group of related actions). If the Indemnifying Party assumes
the defense of any claim, all Indemnified Parties shall thereafter deliver to
the Indemnifying Party copies of all notices and documents (including court
papers) received by the Indemnified Party relating to the claim, and each
Indemnified Party shall cooperate in the defense or prosecution of such claim.
Such cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement of any action, suit, claim or proceeding effected without its
written consent (which shall not be unreasonably withheld or delayed). The
Indemnifying Party further agrees that it will not, without the Indemnified
Party’s prior written consent (which shall

 

-18-



--------------------------------------------------------------------------------

not be unreasonably withheld or delayed), settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise includes an unconditional
release of such Indemnified Party from all liability arising out of such action,
suit, claim or proceeding and does not include an admission of fault or
culpability by or on behalf of the Indemnified Party.

(b) The Company shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.1(a), (i) with respect to any claim for indemnification if
the amount of Losses with respect to such claim (together with all related
claims) are less than $50,000 (any claim or series of related claims involving
Losses less than such amount being referred to as a “De Minimis Claim”) and
(ii) unless and until the aggregate amount of all Losses incurred with respect
to all claims (other than De Minimis Claims) pursuant to Section 4.1(a) exceeds
1% of the aggregate Purchase Price (the “Threshold Amount”), in which event the
Company shall be responsible for only the amount of such Losses in excess of the
Threshold Amount.

(c) The Investor shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.1(b), (i) with respect to any De Minimis Claim and
(ii) unless and until the aggregate amount of all Losses incurred with respect
to all claims (other than De Minimis Claims) pursuant to Section 4.1(b) exceeds
the Threshold Amount, in which event the Investor shall be responsible for only
the amount of such Losses in excess of the Threshold Amount.

(d) The cumulative indemnification obligation of (i) the Company to the Investor
and all of the Indemnified Parties Affiliated with (or whose claims are
permitted by virtue of their relationship with) the Investor (other than another
investor that is party to an Additional Agreement) or (ii) the Investor to the
Company and the Indemnified Parties Affiliated with (or whose claims are
permitted by virtue of their relationship with) the Company for inaccuracies in
or breaches of representations shall in no event exceed the Purchase Price.

(e) The indemnity provided for in Section 4.1 shall be the sole and exclusive
monetary remedy of the Indemnified Parties after the Closing for any inaccuracy
of any representation or any other breach of any covenant or agreement contained
in this Agreement; provided that nothing herein shall limit in any way any such
party’s remedies in respect of fraud or intentional misrepresentation by any
other party in connection with the transactions contemplated hereby. No party to
this Agreement (or any of its Affiliates) shall, in any event, be liable or
otherwise responsible to any other party (or any of its Affiliates) for any
consequential, incidental, special or punitive damages of such other party (or
any of its Affiliates) arising out of or relating to this Agreement or the
performance or breach hereof.

 

-19-



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION

5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written consent of the Investor and the Company;

(b) by either the Investor or the Company if the Closing shall not have occurred
by November 30, 2013; provided, however, that the right to terminate this
Agreement under this Section 5.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date; or

(c) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the issuance and sale of the
Purchased Securities and such order, decree, ruling or other action shall have
become final.

5.2 Effect of Termination. In the event of any termination of this Agreement as
provided in Section 5.1, this Agreement (other than Sections 3.2 and 3.4 and
ARTICLE VI, which shall remain in full force and effect) shall forthwith become
wholly void and of no further force and effect; provided that nothing herein
shall relieve any party from liability for intentional breach of this Agreement.

ARTICLE VI

MISCELLANEOUS

6.1 Survival. The representations of the parties contained in this Agreement
shall survive the Closing until the date that is 180 days after the Closing
Date. Except as otherwise provided herein, all covenants and agreements
contained herein, other than those which by their terms are to be performed in
whole or in part after the Closing Date, shall terminate as of the Closing Date.
If written notice of a claim for breach of a representation has been given prior
to the expiration of the applicable representation by one party to the other,
then the relevant representation shall survive as to such claim until such claim
has been finally resolved.

6.2 Amendment; Waiver. No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a

 

-20-



--------------------------------------------------------------------------------

waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

6.3 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver of any party to this Agreement, as the case may be, will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver.

6.4 Counterparts. For the convenience of the parties hereto, this Agreement may
be executed in any number of separate counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement. Executed signature pages to this Agreement may be
delivered by facsimile, email or other electronic means and will be deemed as
sufficient as if original signature pages had been delivered.

6.5 Governing Law; Submission to Jurisdiction, Waiver of Jury Trial, Etc. This
Agreement will be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of the state and federal courts located in
the Borough of Manhattan, State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO
WAIVES ANY AND ALL RIGHTS THE PARTY MAY HAVE TO A JURY TRIAL WITH RESPECT TO ANY
DISPUTE ARISING UNDER THIS AGREEMENT OR IN CONNECTION WITH IT.

6.6 Remedies. Each party hereto, without prejudice to any rights to any relief
(judicial or otherwise) it may otherwise have, shall be entitled to seek
equitable relief, including injunction and/or specific performance, in the event
of any breach or threatened breach of the provisions of this Agreement. Each
party agrees that it will not oppose the granting of such relief on the basis
that the other party has an adequate remedy at law. Each party also agrees that
it will not seek and agrees to waive any requirement for the securing or posting
of a bond in connection with the other party’s seeking or obtaining such relief.

6.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, (b) on the second business day

 

-21-



--------------------------------------------------------------------------------

following the date of dispatch if delivered by a recognized next day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

  (a) If to the Investor:      [Insert]         with a copy to:      [Insert]  
(b) If to the Company:      Ally Financial Inc.      200 Renaissance Center     
Mail Code 482-B09-B11      Detroit, Michigan 48625      Attention William B.
Solomon      Facsimile: (313) 656-6124      Email: William.B.Solomon@ally.com  
with a copy to:      Sullivan & Cromwell LLP      125 Broad Street      New
York, New York 10004     

Attention: Jay Clayton

                C. Andrew Gerlach

     Facsimile: (212) 558-3588      Email: claytonwj@sullcrom.com     
            gerlacha@sullcrom.com   with a copy to:      Davis Polk & Wardwell
LLP      450 Lexington Avenue      New York, New York 10017      Attention:
Richard Sandler      Facsimile: (212) 701-5224      E-mail:
richard.sandler@davispolk.com

 

-22-



--------------------------------------------------------------------------------

6.8 Entire Agreement, Etc. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations, both
written and oral, among the parties, with respect to the subject matter hereof.
This Agreement will not be assignable by operation of law or otherwise (any
attempted assignment in contravention hereof being null and void); provided that
the Investor may assign its rights and obligations under this Agreement to any
Affiliate under common control with the Investor’s ultimate parent entity or
general partner of the Investor, but in each case only if the transferee agrees
in writing for the benefit of the Company (with a copy thereof to be furnished
to the Company) to be bound by the terms of this Agreement (any such transferee
shall be included in the term “Investor”); provided, further, that no such
assignment shall relieve the Investor of its obligations hereunder.

6.9 Other Definitions. (a) The term “Affiliate” means, with respect to any
person, any person directly or indirectly controlling, controlled by or under
common control with, such other person; provided, however, that the U.S.
Department of the Treasury shall not be considered an Affiliate of the Company
or any of its Subsidiaries for any purpose under this Agreement. For purposes of
this definition, “control” when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
voting securities, by contract or otherwise.

(b) The term “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York are generally required by law or other governmental actions to
close.

(c) The term “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

6.10 Captions. The Article, Section and paragraph captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

6.11 Severability. If any provision of this Agreement or the application thereof
to any person (including the officers and directors of the Investor and the
Company) or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

-23-



--------------------------------------------------------------------------------

6.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity, other
than the parties hereto and the Indemnified Parties, any benefits, rights or
remedies.

*    *    *

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

ALLY FINANCIAL INC.

By: 

     

Name:

 

Title:

[INVESTOR]

By: 

     

Name:

 

Title:

  Address:

 

-25-